Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Hernes discloses a multiplying analog to digital converter that comprises an operational amplifier, that includes an operational amplifier, pre-sampling capacitors, a quantization circuit, however, Hernes fails to teach, inter alia, during a sampling cycle of the MDAC, the pre-sampling capacitor circuit operates to sample and hold a plurality of pre-sampled reference voltages, and the sampling capacitor circuit operates to sample a voltage input of the MDAC and during a conversion cycle of the MDAC, the pre-sampling capacitor circuit is coupled to the sampling capacitor circuit, the operational amplifier operates to set a voltage output at an output port of the operational amplifier according to the voltage input and one of said plurality of pre-sampled reference voltages, a configuration between the pre-sampling capacitor circuit and the sampling capacitor circuit depends on a quantization result of the voltage input, and the voltage output is derived from voltage combination that is based on the voltage input and said one of said plurality of pre-sampled reference voltages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845